     Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 1 of 4 Page ID #:203

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
     Case No.      CV 21-3502 PA (RAO)                                            Date    May 6, 2021
     Title         Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.



     Present: The Honorable       PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
             Kamilla Sali-Suleyman                               None                                 N/A
                 Deputy Clerk                               Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
     Proceedings:             ORDER TO SHOW CAUSE

       Plaintiff Triller Fight Club II LLC (“Plaintiff”) commenced this action against defendants
Filmdaily.com, Accesstvpro.co, Onlin2livestream.us, Crackstreamslive.com, Sports-today.club,
My-sports.club, Bilasport.com, Trendy Clips, Mike, Your Extra, Eclipt Gaming, ItsLilBrandon,
H3 Podcast, and H3H3 Productions (collectively “Defendants”). Plaintiff alleges in its First
Amended Complaint (“1st AC”) that it is the copyright owner and publisher of the broadcast of
the “Jake Paul v. Ben Askren” boxing event (the “Broadcast”) and that Defendants “unlawfully
uploaded], distribute[d], and publicly display[ed], without authorization the Broadcast” to users
of websites operated by or affiliated with Defendants. (1st AC ¶ 1.) The Complaint asserts
claims against Defendants for: (1) copyright infringement; (2) violation of the Federal
Communications Act pursuant to 47 U.S.C. § 605; (3) violation of the Federal Communications
Act pursuant to 47 U.S.C. § 553; (4) conversion; (5) breach of contract; (6) conspiracy; (7)
violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030; and (8) vicarious copyright
infringement.

        The Court ordered Plaintiff to show cause why one or more of the Defendants should not
be dropped from this case for improper joinder. In issuing the Order to Show Cause, the Court
noted that the Complaint alleges that Plaintiff “is informed and believes, and thereon alleges,
that the actions and omissions that serve as the basis for this complaint were undertaken jointly
and with the consent, conspiracy, cooperation, and joint participation of all defendants.”
(Compl. ¶ 21.)1/ The Complaint also alleges, on information and belief, “that at all times
mentioned herein, each defendant was the agent, joint venture, and/or employee of each and
every other defendant, and in doing the things alleged in this complaint, each defendant was
acting within the course and scope of such agency, joint venture, and/or employment and with
the permission and consent of each of the other defendants.” (Id. ¶ 22.) As the Court explained
in its Order to Show Cause, other than these conclusory allegations, the Complaint and 1st AC


1/
             The 1st AC contains identical allegations as those asserted in the original Complaint.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 4
  Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 2 of 4 Page ID #:204

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3502 PA (RAO)                                          Date    May 6, 2021
 Title          Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.

do not contain any well-pleaded facts that plausibly support even an inference that Defendants
acted jointly. See Ashcroft v. Iqbal, 556 U.S. 662, 679, 664 129 S. Ct. 1937, 1950, 173 L. Ed.
2d 868 (2009) (“While legal conclusions can provide the framework of a complaint, they must
be supported by factual allegations. When there are well-pleaded factual allegations, a court
should assume their veracity and then determine whether they plausibly give rise to an
entitlement to relief.”). Instead, it appears that Plaintiff has improperly joined its claims against
multiple different alleged infringers who have no apparent connection to one another, and who
each allegedly infringed Plaintiff’s intellectual property rights by making the Broadcast available
on the separate websites controlled by each of the separate defendants. The Complaint does not
sufficiently allege, identify, or explain any plausible relationship between all of the Defendants.

        Plaintiff has filed a Response to the Court’s Order to Show Cause (“Response”) and an
Ex Parte Application for Expedited Discovery (“Ex Parte Application”) (Docket No. 24). As
part of its Response, Plaintiff requests leave to file a proposed Second Amended Complaint
(“Proposed 2nd AC”). Plaintiff’s Ex Parte Application seeks leave to serve subpoenas on third
parties to assist Plaintiff in uncovering the true identities and locations of Defendants, which
Plaintiff claims it needs prior to filing a Motion for Preliminary Injunction. Plaintiff additionally
contends that the expedited discovery it seeks would assist it in responding to the Court’s Order
to Show Cause.

         Federal Rule of Civil Procedure 20(a)(2), which allows for permissive joinder, provides:

                 Persons . . . may be joined in one action as defendants if:

                 (A)     any right to relief is asserted against them jointly, severally, or
                         in the alternative with respect to or arising out of the same
                         transaction, occurrence, or series of transactions or
                         occurrences; and

                 (B)     any question of law or fact common to all defendants will
                         arise in the action.

Fed. R. Civ. P. 20(a)(2) (emphasis added). “The first prong, the ‘same transaction’ requirement,
refers to similarity in the factual background of a claim.” Coughlin v. Rogers, 130 F.3d 1348,
1350 (9th Cir. 1997).

      In addition to the legal conclusions alleged in the original Complaint and the 1st AC, the
Proposed 2nd AC adds an allegation that “Plaintiff is further informed and believes, and thereon

CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                Page 2 of 4
  Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 3 of 4 Page ID #:205

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3502 PA (RAO)                                        Date   May 6, 2021
 Title          Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.

alleges, that certain Defendants were aware of and informed their subscribers, viewers, and fans
of the existence of other Defendants’ illegal uploading and distribution of the Broadcast, thereby
demonstrating Defendants’ common enterprise.” (Proposed 2nd AC ¶ 24.) Nowhere in
Plaintiff’s Response does it provide examples of how one or more of the unspecified Defendants
informed viewers of other unspecified Defendants’ distribution of the Broadcast. Instead, as it
had previously, Plaintiff relies on the barest legal conclusions to support the joinder of multiple
separate entities without any well-pleaded factual allegations supporting an inference of any
joint action by Defendants.

       In arguing that the Broadcast itself is the common “transaction or occurrence” supporting
joinder of Defendants, Plaintiff appears to have shifted the analysis solely to its copyrighted
material rather than any common facts concerning Defendants’ alleged infringement. Nothing in
Plaintiff’s Response provides any well-pleaded facts or other indication that Defendants did
anything other than operate independently of one another. By attempting to join Defendants in a
single action without any facts to support joint action, Plaintiff increases the risk that the conduct
of one defendant will be wrongly attributed to another independent defendant. Put simply, the
Court provided Plaintiff with an opportunity to provide the Court with some evidentiary basis to
support its conclusory allegations supporting joinder of these Defendants. Plaintiff’s failure to
provide any such evidence and Ex Parte Application for Expedited Discovery indicates that it
currently lacks facts to support joinder and calls into question the adequacy of Plaintiff’s
compliance with its pre-suit investigation obligations under Federal Rule of Civil Procedure 11.

        The Court additionally concludes that Plaintiff has failed to establish good cause for the
expedited discovery it seeks in its Ex Parte Application. To justify ex parte relief, “the evidence
must show that the moving party’s cause will be irreparably prejudiced if the underlying motion
is heard according to regularly noticed motion procedures.” Mission Power Eng’g Co. v.
Continental Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995). Additionally, “it must be
established that the moving party is without fault in creating the crisis that requires ex parte
relief.” Id. “Courts within the Ninth Circuit generally use the ‘good cause’ standard to
determine whether to permit discovery prior to a Rule 26(f) conference.” Apple Inc. v. Samsung
Elecs. Co., 768 F. Supp. 2d 1040, 1044 (N.D. Cal. 2011). In determining whether good cause
justifies expedited discovery, courts commonly consider factors including: “(1) whether a
preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for
requesting the expedited discovery; (4) the burden on the defendants to comply with the
requests; and (5) how far in advance of the typical discovery process the request was made.”
American LegalNet, Inc. v. Davis, 673 F. Supp.2d 1063, 1067 (C.D. Cal. 2009).



CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 3 of 4
  Case 2:21-cv-03502-PA-RAO Document 26 Filed 05/06/21 Page 4 of 4 Page ID #:206

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-3502 PA (RAO)                                        Date   May 6, 2021
 Title          Triller Fight Club II LLC, Inc. v. Filmdaily.com, et al.

        Plaintiff asserts that it requires the third-party discovery to identify the Defendants so that
it may file an anticipated Motion for Preliminary Injunction. According to Plaintiff, a
preliminary injunction is necessary to prevent the irreparable harm of Defendants continuing to
offer the Broadcast without authorization. Plaintiff does not, however, explain what irreparable
harm it continues to suffer from the availability of copies of a live sporting event that occurred
weeks ago, the outcome of which is publicly available, and lasted less than two minutes.
Plaintiff therefore fails to establish the emergency necessary to support the consideration of
Plaintiff’s request to conduct expedited discovery on an ex parte basis. See Mission Power, 883
F. Supp. at 492; see also Manpower Inc. v. Slingshot Connections LLC, No. 2:12-CV-01069
JAM, 2012 WL 3561974, at *2 (E.D. Cal. Aug. 17, 2012) (holding that a plaintiff could not
demonstrate good cause for an ex parte application seeking expedited discovery because plaintiff
had selected the hearing date for its motion for preliminary injunction). As a result, there is no
justification to allow Plaintiff “to go to the head of the line in front of all other litigants and
receive special treatment.” Id.

         For all of the foregoing reasons, the Court therefore denies Plaintiff’s Ex Parte
Application without prejudice to its being filed as a regularly-noticed motion. The Court
additionally concludes that Defendants are misjoined. Because the Proposed 2nd AC does not
cure the misjoinder problem identified by the Court, the Court denies Plaintiff’s request for leave
to file the Proposed 2nd AC without prejudice to any efforts to seek amendment in a manner
consistent with Federal Rule of Civil Procedure 15(a). Pursuant to Federal Rule of Civil
Procedure 21, misjoinder of parties “is not a ground for dismissing an action.” Instead, “[o]n
motion or on its own, the court may at any time, on just terms, add or drop a party.” Fed. R. Civ.
P. 21. Where there is a misjoinder, “the court can generally dismiss all but the first named
[defendant] without prejudice to the institution of new, separate lawsuits [against] the dropped
[defendants].” Coughlin, 130 F.3d at 1350. Accordingly, the Court thus drops all Defendants
except Filmdaily.com. This order does not limit Plaintiff’s ability to refile its claims against the
remaining Defendants in separate actions.

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 4 of 4
